108 F.3d 1392
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FEDERAL-MOGUL CORPORATION, Plaintiff-Appellee,andThe Torrington Co., Plaintiff,v.FAG KUGELFISCHER GEORG SCHAFER KGaA, FAG Cuscinetti S.p.A.and FAG Bearings Corporation, Defendants-Appellants.andThe United States, SKF USA, Inc., SKF France, S.A., SKFGmbH, SKF Industrie, S.p.A., SKF (U.K.) Limited, SKF SverigeAB, FAG (U.K.) Limited, Barden Corporation (U.K.) Limited,the Barden Corporation, Barden Precision BearingCorporation, RHP Bearings, RHP Bearing Inc, Peer BearingCompany, Koyo Seiko Co., Ltd., Koyo Corporation of U.S.A.,NSK, Ltd., NSK Corporation, SNR Roulements, NTN BearingCorporation of America, America NTN Bearing ManufacturingCorporation, NTN Corporation and NTN Kugellagerfabrik(Deutschland) GmBh, Defendants.
No. 97-1183.
United States Court of Appeals, Federal Circuit.
Feb. 25, 1997.
ORDER
The parties having so agreed, it is

1
ORDERED that the proceeding is DISMISSED under Fed.R.App.P. 42(b).